Order entered January 23, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00070-CV

                           IN RE CARLA ROBINSON, Relator

                Original Proceeding from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-02-06685-T

                                         ORDER
        The Court has before it relator’s petition for writ of mandamus. Based on the Court’s
opinion of this date, we DENY relator’s petition for writ of mandamus. We ORDER that relator
bear the costs of this original proceeding

                                                    /s/   LANA MYERS
                                                          JUSTICE